     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 1 of 16 Page ID #:814



 1    Scott M. Lesowitz (SBN 261759)
 2          scott@lawbylg.com
      Lesowitz Gebelin LLP
 3    8383 Wilshire Boulevard, Suite 520
 4    Beverly Hills, California 90211
      Telephone: (310) 341-3076
 5    Counsel for Perfect Enterprises, Inc. and Souhayl Errama
 6
                            UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8
      PERFECT ENTERPRISES, INC.,          )        Case No.: 5:19-cv-00690-JAK-KK
 9                                        )
10                Plaintiff,              )        [PROPOSED] STIPULATED
                                                   PROTECTIVE ORDER
                                          )
11          vs.                           )        (Text taken from Judge Kato’s model
12    PAUL OLMEDO, OLMEDO                 )        protective order with the addition of a
13    ENTERPRISES, LLC, PM ENTERPRISES )           “Highly Confidential” provision from
      INC., and HUGHGO MARK NELSON,       )        Judge Kronstadt’s model protective
14                                        )        order for patent cases)
                  Defendants.             )
15    ___________________________________ )
16                                        )
      PAUL OLMEDO,
                                          )
17                                        )
                  Counter-Claimant,
18                                        )
           vs.                            )
19                                        )
      PERFECT ENTERPRISES, INC., and
20    SOUHAYL ERRAMA,                     )
                                          )
21                Counter-Defendants      )
22                                        )
23
24
25
26
27
28


                                             DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 2 of 16 Page ID #:815



 1    1.    A. PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential, proprietary,
 3    or private information for which special protection from public disclosure and from use
 4    for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 5    parties hereby stipulate to and petition the Court to enter the following Stipulated
 6    Protective Order. The parties acknowledge that this Order does not confer blanket
 7    protections on all disclosures or responses to discovery and that the protection it affords
 8    from public disclosure and use extends only to the limited information or items that are
 9    entitled to confidential treatment under the applicable legal principles. The parties further
10    acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
11    does not entitle them to file confidential information under seal; Civil Local Rule 79-5
12    sets forth the procedures that must be followed and the standards that will be applied
13    when a party seeks permission from the court to file material under seal.
14          B. GOOD CAUSE STATEMENT
15          The parties to this action all conduct online marketing services for car dealerships.
16    Plaintiff and Defendants have competitive business interests with each other. Plaintiff
17    alleges that Defendants have committed acts of trade secret misappropriation involving
18    customer leads for the purchase of vehicles and proprietary systems. (Defendants deny
19    these allegations.) This action is likely to involve trade secrets, customer and pricing lists
20    and other valuable research, development, commercial, financial, technical and
21    proprietary information for which special protection from public disclosure and from use
22    for any purpose other than prosecution of this action is warranted. Such confidential and
23    proprietary materials and information consist of, among other things, confidential
24    business or financial information, information regarding confidential business practices,
25    or other confidential research, development, or commercial information (including
26    information implicating privacy rights of third parties), information otherwise generally
27    unavailable to the public, or which may be privileged or otherwise protected from
28    disclosure under state or federal statutes, court rules, case decisions, or common law.

                                                    1
                                                 DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 3 of 16 Page ID #:816



 1    Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
 2    disputes over confidentiality of discovery materials, to adequately protect information the
 3    parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
 4    necessary uses of such material in preparation for and in the conduct of trial, to address
 5    their handling at the end of the litigation, and serve the ends of justice, a protective order
 6    for such information is justified in this matter. It is the intent of the parties that
 7    information will not be designated as confidential for tactical reasons and that nothing be
 8    so designated without a good faith belief that it has been maintained in a confidential,
 9    non-public manner, and there is good cause why it should not be part of the public record
10    of this case.
11    2.     DEFINITIONS
12           2.1 Action: This pending federal law suit.
13           2.2 Challenging Party: a Party or Non-Party that challenges the designation of
14    information or items under this Order.
15           2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
16    generated, stored or maintained) or tangible things that qualify for protection under
17    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
18    Statement. Such information or tangible things that disclosure to an opposing party, even
19    with a “CONFIDENTIAL” designation, would still result in undue risks to interests of
20    confidentiality, business, privacy, competition, or trade secrets, may be marked as
21    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” 1
22           2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
23    support staff).
24
25
26
27    1
       Judge Kato’s model protective order does not contain a “Highly Confidential” or
28    “Attorneys’ Eyes” only provision. This provision of “Highly Confidential – Attorneys’
      Eyes Only” has been added specifically to this stipulation.
                                                 2
                                                   DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 4 of 16 Page ID #:817



 1          2.5 Designating Party: a Party or Non-Party that designates information or items
 2    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
 3    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 4          2.6 Disclosure or Discovery Material: all items or information, regardless of the
 5    medium or manner in which it is generated, stored, or maintained (including, among
 6    other things, testimony, transcripts, and tangible things), that are produced or generated in
 7    disclosures or responses to discovery in this matter.
 8          2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
 9    to the litigation who has been retained by a Party or its counsel to serve as an expert
10    witness or as a consultant in this Action.
11          2.8 House Counsel: attorneys who are employees of a party to this Action. House
12    Counsel does not include Outside Counsel of Record or any other outside counsel.
13          2.9 Non-Party: any natural person, partnership, corporation, association, or other
14    legal entity not named as a Party to this action.
15          2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
16    Action but are retained to represent or advise a party to this Action and have appeared in
17    this Action on behalf of that party or are affiliated with a law firm which has appeared on
18    behalf of that party, and includes support staff.
19          2.11 Party: any party to this Action, including all of its officers, directors,
20    employees, consultants, retained experts, and Outside Counsel of Record (and their
21    support staffs).
22          2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
23    Material in this Action.
24          2.13 Professional Vendors: persons or entities that provide litigation support
25    services (e.g., photocopying, videotaping, translating, preparing exhibits or
26    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
27    their employees and subcontractors.
28

                                                     3
                                                   DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 5 of 16 Page ID #:818



 1          2.14 Protected Material: any Disclosure or Discovery Material that is designated as
 2    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 3          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
 4    a Producing Party.
 5    3.    SCOPE
 6          The protections conferred by this Stipulation and Order cover not only Protected
 7    Material (as defined above), but also (1) any information copied or extracted from
 8    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 9    Material; and (3) any testimony, conversations, or presentations by Parties or their
10    Counsel that might reveal Protected Material.
11          Any use of Protected Material at trial shall be governed by the orders of the trial
12    judge. This Order does not govern the use of Protected Material at trial.
13    4.    DURATION
14          Even after final disposition of this litigation, the confidentiality obligations
15    imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
16    writing or a court order otherwise directs. Final disposition shall be deemed to be the later
17    of (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
18    (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
19    remands, trials, or reviews of this Action, including the time limits for filing any motions
20    or applications for extension of time pursuant to applicable law.
21    5.    DESIGNATING PROTECTED MATERIAL
22          5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
23    Party or Non-Party that designates information or items for protection under this Order
24    must take care to limit any such designation to specific material that qualifies under the
25    appropriate standards. The Designating Party must designate for protection only those
26    parts of material, documents, items, or oral or written communications that qualify so that
27    other portions of the material, documents, items, or communications for which protection
28    is not warranted are not swept unjustifiably within the ambit of this Order.

                                                    4
                                                 DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 6 of 16 Page ID #:819



 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that
 2    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 3    to unnecessarily encumber the case development process or to impose unnecessary
 4    expenses and burdens on other parties) may expose the Designating Party to sanctions.
 5          If it comes to a Designating Party’s attention that information or items that it
 6    designated for protection do not qualify for protection, that Designating Party must
 7    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 8          5.2 Manner and Timing of Designations. Except as otherwise provided in this
 9    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
10    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
11    must be clearly so designated before the material is disclosed or produced. Designation in
12    conformity with this Order requires:
13          (a) for information in documentary form (e.g., paper or electronic documents, but
14    excluding transcripts of depositions or other pretrial or trial proceedings), that the
15    Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
16    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” (together, hereinafter,
17    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
18    portion or portions of the material on a page qualifies for protection, the Producing Party
19    also must clearly identify the protected portion(s) (e.g., by making appropriate markings
20    in the margins). A Party or Non-Party that makes original documents available for
21    inspection need not designate them for protection until after the inspecting Party has
22    indicated which documents it would like copied and produced. During the inspection and
23    before the designation, all of the material made available for inspection shall be deemed
24    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as
25    applicable. After the inspecting Party has identified the documents it wants copied and
26    produced, the Producing Party must determine which documents, or portions thereof,
27    qualify for protection under this Order. Then, before producing the specified documents,
28    the Producing Party must affix the “CONFIDENTIAL legend” to each page that contains

                                                    5
                                                 DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 7 of 16 Page ID #:820



 1    Protected Material. If only a portion or portions of the material on a page qualifies for
 2    protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
 3    by making appropriate markings in the margins).
 4          (b) for testimony given in depositions that the Designating Party identify the
 5    Disclosure or Discovery Material on the record, before the close of the deposition all
 6    protected testimony.
 7          (c) for information produced in some form other than documentary and for any
 8    other tangible items, that the Producing Party affix in a prominent place on the exterior of
 9    the container or containers in which the information is stored the legend
10    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as
11    applicable. If only a portion or portions of the information warrants protection, the
12    Producing Party, to the extent practicable, shall identify the protected portion(s).
13          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
14    designate qualified information or items does not, standing alone, waive the Designating
15    Party’s right to secure protection under this Order for such material. Upon timely
16    correction of a designation, the Receiving Party must make reasonable efforts to assure
17    that the material is treated in accordance with the provisions of this Order.
18    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
19          6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
20    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
21          6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
22    process under Local Rule 37.1 et seq.
23          6.3 The burden of persuasion in any such challenge proceeding shall be on the
24    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
25    harass or impose unnecessary expenses and burdens on other parties) may expose the
26    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
27    the confidentiality designation, all parties shall continue to afford the material in question
28

                                                    6
                                                 DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 8 of 16 Page ID #:821



 1    the level of protection to which it is entitled under the Producing Party’s designation until
 2    the Court rules on the challenge.
 3    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4          7.1    Basic Principles. A Receiving Party may use Protected Material that is
 5    disclosed or produced by another Party or by a Non-Party in connection with this Action
 6    only for prosecuting, defending, or attempting to settle this Action. Such Protected
 7    Material may be disclosed only to the categories of persons and under the conditions
 8    described in this Order. When the Action has been terminated, a Receiving Party must
 9    comply with the provisions of section 13 below (FINAL DISPOSITION).
10          Protected Material must be stored and maintained by a Receiving Party at a
11    location and in a secure manner that ensures that access is limited to the persons
12    authorized under this Order.
13          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
14    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
15    may disclose any information or item designated “CONFIDENTIAL” only to:
16          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
17    employees of said Outside Counsel of Record to whom it is reasonably necessary to
18    disclose the information for this Action;
19          (b) the officers, directors, and employees (including House Counsel) of the
20    Receiving Party to whom disclosure is reasonably necessary for this Action;
21          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
22    reasonably necessary for this Action and who have signed the “Acknowledgment and
23    Agreement to Be Bound” (Exhibit A);
24          (d) the court and its personnel;
25          (e) court reporters and their staff;
26          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
27    whom disclosure is reasonably necessary for this Action and who have signed the
28    “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                     7
                                                   DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 9 of 16 Page ID #:822



 1          (g) the author or recipient of a document containing the information or a custodian
 2    or other person who otherwise possessed or knew the information;
 3          (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action to
 4    whom disclosure is reasonably necessary provided: (1) the deposing party requests that
 5    the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted
 6    to keep any confidential information unless they sign the “Acknowledgment and
 7    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
 8    or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 9    depositions that reveal Protected Material may be separately bound by the court reporter
10    and may not be disclosed to anyone except as permitted under this Stipulated Protective
11    Order; and
12          (i) any mediator or settlement officer, and their supporting personnel, mutually
13    agreed upon by any of the parties engaged in settlement discussions.
14          7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15    ONLY” Information or Items. 2
16          Unless permitted in writing by the designator, a receiving party may disclose
17    material designated HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY without
18    further approval only to:
19          7.3.1 The receiving party’s outside counsel of record in this action and employees
20    of outside counsel of record to whom it is reasonably necessary to disclose the
21    information;
22          7.3.2 The Court and its personnel;
23
24
25
26    2
       Sections 7.3 and 7.4 are taken from Sections 4.3 and 4.4 of Judge Kronstadt’s model
27    protective order for patent cases.
28    https://www.cacd.uscourts.gov/sites/default/files/documents/JAK/AD/Civil%20Case%20
      Standing%20Order%20%28Revised%2003-25-19%29.pdf
                                                 8
                                                 DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 10 of 16 Page ID #:823



 1          7.3.3 Outside court reporters and their staff, professional jury or trial consultants,
 2    and professional vendors to whom disclosure is reasonably necessary, and who have
 3    signed the Agreement to Be Bound (Exhibit E-1); and
 4
            7.3.4 The author or recipient of a document containing the material, or a custodian
 5
      or other person who otherwise possessed or knew the information.
 6
 7          7.4 A party seeking to disclose to an expert retained by outside counsel of record
 8    any information or item that has been designated HIGHLY CONFIDENTIAL -
 9    ATTORNEYS’ EYES ONLY must first make a written request to the designator that (1)
10    identifies the general categories of HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11    ONLY information that the receiving party seeks permission to disclose to the expert, (2)
12    sets forth the full name of the expert and the city and state of his or her primary
13    residence, (3) attaches a copy of the expert’s current resume, (4) identifies the expert’s
14    current employer(s), (5) identifies each person or entity from whom the expert has
15    received compensation or funding for work in his or her areas of expertise (including in
16    connection with litigation) in the past five years, and (6) identifies (by name and number
17    of the case, filing date, and location of court) any litigation where the expert has offered
18    expert testimony, including by declaration, report or testimony at deposition or trial, in
19    the past five years. If the expert believes any of this information at (4) - (6) is subject to a
20    confidentiality obligation to a third party, then the expert should provide whatever
21    information the expert believes can be disclosed without violating any confidentiality
22    agreements, and the party seeking to disclose the information to the expert shall be
23    available to meet and confer with the designator regarding any such confidentiality
24    obligations.
25          A party that makes a request and provides the information specified above may
26    disclose the designated material to the expert unless, within seven days of delivering the
27    request, the party receives a written objection from the designator providing detailed
28    grounds for the objection.

                                                     9
                                                  DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 11 of 16 Page ID #:824



 1          All challenges to objections from the designator shall proceed under Local Rule
 2    37-1 through Local Rule 37-4.
 3    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 4    OTHER LITIGATION
 5          If a Party is served with a subpoena or a court order issued in other litigation that
 6    compels disclosure of any information or items designated in this Action as
 7    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
 8    that Party must:
 9          (a) promptly notify in writing the Designating Party. Such notification shall
10    include a copy of the subpoena or court order;
11          (b) promptly notify in writing the party who caused the subpoena or order to issue
12    in the other litigation that some or all of the material covered by the subpoena or order is
13    subject to this Protective Order. Such notification shall include a copy of this Stipulated
14    Protective Order; and
15          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
16    Designating Party whose Protected Material may be affected. If the Designating Party
17    timely seeks a protective order, the Party served with the subpoena or court order shall
18    not produce any information designated in this action as “CONFIDENTIAL” or
19    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by
20    the court from which the subpoena or order issued, unless the Party has obtained the
21    Designating Party’s permission. The Designating Party shall bear the burden and expense
22    of seeking protection in that court of its confidential material and nothing in these
23    provisions should be construed as authorizing or encouraging a Receiving Party in this
24    Action to disobey a lawful directive from another court.
25    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
26    IN THIS LITIGATION
27          (a) The terms of this Order are applicable to information produced by a Non-Party
28    in this Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                                                   10
                                                DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 12 of 16 Page ID #:825



 1    ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection
 2    with this litigation is protected by the remedies and relief provided by this Order. Nothing
 3    in these provisions should be construed as prohibiting a Non-Party from seeking
 4    additional protections.
 5          (b) In the event that a Party is required, by a valid discovery request, to produce a
 6    Non-Party’s confidential information in its possession, and the Party is subject to an
 7    agreement with the Non-Party not to produce the Non-Party’s confidential information,
 8    then the Party shall:
 9                 (1) promptly notify in writing the Requesting Party and the Non-Party that
10    some or all of the information requested is subject to a confidentiality agreement with a
11    Non-Party;
12                 (2) promptly provide the Non-Party with a copy of the Stipulated Protective
13    Order in this Action, the relevant discovery request(s), and a reasonably specific
14    description of the information requested; and
15                 (3) make the information requested available for inspection by the Non-
16    Party, if requested.
17          (c) If the Non-Party fails to seek a protective order from this court within 14 days
18    of receiving the notice and accompanying information, the Receiving Party may produce
19    the Non-Party’s confidential information responsive to the discovery request. If the Non-
20    Party timely seeks a protective order, the Receiving Party shall not produce any
21    information in its possession or control that is subject to the confidentiality agreement
22    with the Non-Party before a determination by the court. Absent a court order to the
23    contrary, the Non-Party shall bear the burden and expense of seeking protection in this
24    court of its Protected Material.
25    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
26          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
27    Protected Material to any person or in any circumstance not authorized under this
28    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing

                                                  11
                                                DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 13 of 16 Page ID #:826



 1    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 2    all unauthorized copies of the Protected Material, (c) inform the person or persons to
 3    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 4    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 5    that is attached hereto as Exhibit A.
 6    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 7    PROTECTED MATERIAL
 8          When a Producing Party gives notice to Receiving Parties that certain inadvertently
 9    produced material is subject to a claim of privilege or other protection, the obligations of
10    the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
11    This provision is not intended to modify whatever procedure may be established in an e-
12    discovery order that provides for production without prior privilege review. Pursuant to
13    Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
14    effect of disclosure of a communication or information covered by the attorney-client
15    privilege or work product protection, the parties may incorporate their agreement in the
16    stipulated protective order submitted to the court.
17    12.   MISCELLANEOUS
18          12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
19    to seek its modification by the Court in the future.
20          12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
21    Order no Party waives any right it otherwise would have to object to disclosing or
22    producing any information or item on any ground not addressed in this Stipulated
23    Protective Order. Similarly, no Party waives any right to object on any ground to use in
24    evidence of any of the material covered by this Protective Order.
25          12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
26    Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
27    under seal pursuant to a court order authorizing the sealing of the specific Protected
28    Material at issue. If a Party's request to file Protected Material under seal is denied by the

                                                   12
                                                 DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 14 of 16 Page ID #:827



 1    court, then the Receiving Party may file the information in the public record unless
 2    otherwise instructed by the court.
 3    13.   FINAL DISPOSITION
 4          After the final disposition of this Action, as defined in paragraph 4, within 60 days
 5    of a written request by the Designating Party, each Receiving Party must return all
 6    Protected Material to the Producing Party or destroy such material. As used in this
 7    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 8    summaries, and any other format reproducing or capturing any of the Protected Material.
 9    Whether the Protected Material is returned or destroyed, the Receiving Party must submit
10    a written certification to the Producing Party (and, if not the same person or entity, to the
11    Designating Party) by the 60 day deadline that (1) identifies (by category, where
12    appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
13    the Receiving Party has not retained any copies, abstracts, compilations, summaries or
14    any other format reproducing or capturing any of the Protected Material. Notwithstanding
15    this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
16    papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
17    deposition and trial exhibits, expert reports, attorney work product, and consultant and
18    expert work product, even if such materials contain Protected Material. Any such archival
19    copies that contain or constitute Protected Material remain subject to this Protective
20    Order as set forth in Section 4 (DURATION).
21    14.   Any violation of this Order may be punished by any and all appropriate measures
22    including, without limitation, contempt proceedings and/or monetary sanctions.
23    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
24
25    DATED: June 26, 2020
26
27    /s/ Scott Lesowitz
28    Scott Lesowitz, Lesowitz Gebelin LLP for Plaintiff

                                                   13
                                                 DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 15 of 16 Page ID #:828



 1    /s/ Paul Gutierrez3
 2    Paul Gutierrez, Ritchie Klinkert & Gutierrez, for Defendants Michael Scott Dukes and
      Eyeball Marketing Solutions, Inc.
 3
 4
      /s/ Marc Applbaum
 5
      Marc Applbaum, for Defendant Hughgo Mark Nelson
 6
 7
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 8
 9
      DATED: June 29, 2020
10
11
      _____________________________________
12    Honorable Kenly Kiya Kato
13    United States Magistrate Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
      3
28     I, Scott Lesowitz, certify that I have permission to add the “/s/” e-signatures of Paul
      Gutierrez and Marc Applbaum to this document and file this jointly.
                                                  14
                                                DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
     Case 5:19-cv-00690-JAK-KK Document 92 Filed 06/29/20 Page 16 of 16 Page ID #:829



 1
 2                                             EXHIBIT A
 3
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4
 5
      I, _____________________________ [print or type full name], of _________________
 6
      [print or type full address], declare under penalty of perjury that I have read in its entirety
 7
      and understand the Stipulated Protective Order that was issued by the United States
 8
      District Court for the Central District of California on [date] in the action brought by
 9
      Perfect Enterprises Inc., 5:19-cv-00690-JAK-KK. I agree to comply with and to be bound
10
      by all the terms of this Stipulated Protective Order and I understand and acknowledge
11
      that failure to so comply could expose me to sanctions and punishment in the nature of
12
      contempt. I solemnly promise that I will not disclose in any manner any information or
13
      item that is subject to this Stipulated Protective Order to any person or entity except in
14
      strict compliance with the provisions of this Order. I further agree to submit to the
15
      jurisdiction of the United States District Court for the Central District of California for
16
      the purpose of enforcing the terms of this Stipulated Protective Order, even if such
17
      enforcement proceedings occur after termination of this action. I hereby appoint
18
      __________________________ [print or type full name] of
19
      _______________________________________ [print or type full address and telephone
20
      number] as my California agent for service of process in connection with this action or
21
      any proceedings related to enforcement of this Stipulated Protective Order.
22
23
      Date: ______________________________________
24
      City and State where sworn and signed: _________________________________
25
26    Printed name: _______________________________

27    Signature: __________________________________
28

                                                    15
                                                 DISCOVERY PROTECTIVE ORDER - 5:19-CV-00690-JAK-KK
